Citation Nr: 1232510	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1984 to December 1994. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that-in pertinent part, denied reopening of the claim on appeal.  The RO in Atlanta, Georgia, exercises current jurisdiction over the claims file.

In July 2011, the Veteran testified before the Board at a hearing held at the Board's Central Office in Washington, DC.  A copy of the hearing transcript has been associated with the record and has been reviewed.  The Board notes that the Court of Appeals of Veterans Claims (Court) recently held that the provisions of 38 C.F.R. 3.103(c)(2)  require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  VA, however, subsequently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103  only apply to hearings before the Agency of Original Jurisdiction; and, therefore, do not apply to hearings before the Board.  This amendment was effective as of August 23, 2011.  See 76 Fed. Reg. 52572  (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable and need not be discussed.  Further, the undersigned notes the Veteran and his representative demonstrated actual knowledge at the hearing of the evidence needed to reopen the claim.

In August 2012, the Veteran submitted a Motion For a Second hearing before the Board.  The Board denied the motion in a separate letter to the Veteran.  See 38 C.F.R. § 20.700(a) (2011).
In November 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny a reopening of the claim, and returned the case to the Board for further appellate review.

The May 2008 rating decision also denied a reopening of a claim of entitlement to service connection for headaches, and the Veteran perfected an appeal of the decision.  A November 2011 Board decision reopened the claim and remanded it to the RO via the AMC for additional development and a decision on the merits of the reopened claim.  In a May 2012 rating decision, the AMC awarded service connection for migraine headaches with an initial 30-percent rating, effective in August 2007.  The Veteran was notified of the decision that same month.  There is no indication in the claims file or the Veteran's virtual claims file that he appealed either the initial rating or the effective date.  Hence, neither of those issues is before the Board and neither will be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

As just indicated, the Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records related to the issue on appeal that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

FINDINGS OF FACT

1.  The service connection claim for hypertension was initially denied in a December 1998 rating decision, which the Veteran did not appeal after being notified of his appellate rights.

2.  Evidence received since the previous denial is cumulative or redundant of the evidence of record at the time of the prior decision, and it does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The December 1998 rating decision is final.  Since that denial, new and material evidence has not been received sufficient to reopen the previously denied service connection claim for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant; what part VA will attempt to obtain; the reasons the prior claim was denied and the type evidence needed to reopen the claim; and, notice of how disability ratings and effective dates are assigned in the event the claim was reopened and service connection  granted.  The Board finds the October 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Board remanded the claim to obtain the records related to the Veteran's claim for Social Security benefits as well as additional VA treatment records.  The Veteran's representative at the hearing asserted VA should assist the Veteran by having a medical examiner review any symptoms noted in the service treatment records and opine whether any noted symptoms showed hypertension to have manifested during active service.  See Transcript, pp. 19-20 (Volume 4).  The Board notes, however, that the assistance sought by the representative and the Veteran is provided only after new and material evidence has been submitted to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4).  Hence, the RO did not fail to assist the Veteran by not providing an examination or obtaining a medical nexus review as part of the adjudication of the claim.  Neither the Veteran nor his representative asserts there is additional evidence to be obtained; and, the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The Veteran's claim of entitlement to service connection claim for hypertension was initially denied in a December 1998 rating decision (Volume 1).  The claim was denied based on a determination that, while the evidence showed instances of elevated blood pressure readings during active service, the service treatment records did not note a diagnosis or treatment for hypertension during service.  The October 1994 Report Of Medical Examination For Separation reflected a blood pressure reading of 107/64.  The Agency of Original Jurisdiction (AOJ) determined the Veteran's diagnosed hypertension did not manifest at least to a compensable degree within one year of his separation from active service.  An RO letter, also dated in December 1998, informed the Veteran of the decision and his appeal rights.  In the absence of an appeal the AOJ's determination became final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302.

In September 2007, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also Wake ford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

Applicable Law and Regulation

Under the applicable regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Proffered evidence, however, need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id., at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Analysis

In this case, the evidence added to the record includes VA outpatient records, reports of VA Compensation and Pension examinations related to the Veteran's other disabilities; and, the records provided by the Social Security Administration.  The Board notes that the vast majority of the Social Security file consists of the Veteran's VA outpatient records.  The examination conducted for the Social Security Administration was a joints examination, as that was the basis of the Veteran's disability claim.

VA outpatient records of February 1998 note a blood pressure reading of 140/100 and a diagnosis of hypertension.  That is the earliest date a diagnosis of hypertension is noted.  A January 2008 VA general examination report, however, reflects the Veteran's blood pressure was 108/78.  In any event, none of the records added to the claims file reflect a medical opinion that the Veteran's diagnosed hypertension is related to his active service.  In the absence of any entry related to a potential nexus between the Veteran's currently diagnosed hypertension and his active service, the medical records added to the claims file are redundant.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).

At the hearing, the Veteran did not assert that he was diagnosed with, or treated for, hypertension during his active service.  Instead, the Veteran asserted his claim should be reopened on the basis of the elevated blood pressure readings noted in the service treatment records.  As earlier noted, the AOJ rejected that premise in the December 1998 rating decision.  The Board still notes, however, that there are certain instances where lay testimony may constitute competent evidence of a medical nexus.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Contrary to the Veterans' Court, the relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The Board finds no new evidence to support any of the Jandreau elements.  The Board finds that rendering a diagnosis of hypertension is beyond the training and experience of the average lay person.  The Veteran conceded at the hearing that he was not diagnosed in service or within one-year afterwards.  He alluded to an instance of having blacked out and claimed it was related to a stroke, but an April 1999 VA neuropsychological assessment (Volume 5) noted he blacked out in 1997 while working as a truck driver.  There was no mention or medical evidence of a link with the hypertension.  This means the Veteran's lay report did not result in a professional diagnosis.  Thus, the Board finds the Veteran's assertions are not competent evidence.
In light of the above, the Board finds the evidence added to the record since December 1998 does not relate to a nexus between the Veteran's hypertension and his active service or the presumptive period.  Thus it does not raise a reasonable possibility of proving the claim, and is not new and material evidence.

Accordingly, as there is no new and material evidence that indicates the Veteran's hypertension may be related to service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120 and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).

In reaching the decision above, the Board considered the benefit-of-the-doubt rule, but the Veteran did not carry his initial burden of submitting new and material evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim for entitlement to service connection for hypertension is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


